Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on December 29, 2020.
Claims 1-20 are pending in the application.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 2, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claim 5 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The rejection has been withdrawn based on the amendment to claim 5. 

Claim Rejections - 35 USC § 101
	Claim 20 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  Applicant has amended the claim to recite a “non-transitory computer-readable medium” which is considered as statutory subject matter.  Accordingly, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1, 6, 12, 15, 20 were rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks US Patent Publication No. 2010/0005160 (“Sparks”) in view of Margalit et al. US Patent Publication No. 2017/0126472 (“Margalit”) and Kirner et al. US Patent Publication No. 2020/0036607 (“Kirner”).
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim recites, “the identified network entities.”  Claim 12 recites “identifying network entities” and “identifies a first one or more network entities.”  Applicant has also amended instances of “identified network entities” to “first one or more network entities.”  Therefore, it is not clear which network entities “the identified network entities” is referring to in the claim.  
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks US Patent Publication No. 2010/0005160 (“Sparks”) in view of Margalit et al. US Patent .

Regarding claim 1, Sparks teaches a method for deploying data services in a centrally managed network, comprising: 
generating a description of the centrally managed network, the description identifying network entities in the centrally managed network (para. [0036] discovered pool 11 includes a set of discovered nodes…. inventories attributes for the discovered node); 
generating, from the description of the centrally managed network, a data management hierarchy for the centrally managed network, wherein the data management hierarchy identifies a first one or more of the network entities at which data services may be deployed in the centrally managed network (para. [0048] hierarchical organization model. control node 12 is responsible for all levels of management, including fabric management, domain creation, tier creation and node allocation and deployment.  para. [0052] tier.  para. [0053] node level, e.g. switches, balancers); 
deploying data services to the first one or more network entities based on the data management hierarchy (para. [0043] control node 12 may automatically identify the appropriate software images to be deployed to application nodes.  web server functions, database functions); and 
processing data in the centrally managed network through the deployed data services (para. [0043] web server functions, database functions para. [0116] each service executing on the nodes).
Sparks does not teach generating a topological description of the centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network.
	Sparks does not teach deploying data rules to the identified one or more network entities based on the data management hierarchy.

Margalit teaches generating a topological description of a centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network (para. [0063] discovery tool… collection information about the resources associated with a customer infrastructure, including the hardware and software resources, relationships between those resources.  para. [0066] nodes used by a server.  para. [0067] identify nodes associated with resources of a service model) and generating, from the topological description of the centrally managed network, a data management hierarchy for the centrally managed network (para. [0082] node hierarchy… generated by applying impact rules to nodes associated with a service model.  node hierarchy 900 may be updated upon a change being identified with respect to the underlying topology).
Margalit comes from a similar field of endeavor of monitoring nodes providing services and generating a hierarchy of the nodes for management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Margalit’s disclosure of generating the topological description and the hierarchy such that the hierarchy of Sparks is generated based on topological description of the centrally managed network.  One of ordinary skill in the art would have been motivated to do so in order to have determined nodes in the network for providing services and relationships/dependencies of the nodes for creating the hierarchy.
Kirner teaches deploying data rules to identified one or more network entities based on a data management hierarchy (para. [0080] rules that express how the web services tier… consumes services… how the load-balancing tier consumes services.  para. [0179] outputs a set of rules.  para. [0183] management instructions are sent to the particular managed server 130).  Kirner comes from a similar field of endeavor of management of servers, wherein the servers may be in a hierarchy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
De Temmerman teaches generating a data graph relating to data aggregated at a first one or more network entities or (ii) data generated by the first one or more network entities for consumption by other network entities in the centrally managed network (para. [0021] data 123 stored… to generate outputs that provide an assessment.  para. [0046] metric aggregation… process raw data.  information presented to a user using appropriate graphs.  para. [0049] create graphs based upon metrics that may be obtained from the metric aggregation).  De Temmerman is directed to an invention for monitoring services in a network by collecting and processing data from devices.  Sparks similarly discloses describes collecting and aggregating data for analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks by implementing De Temmerman’s disclosure of generating the data graph.  One of ordinary skill in the art would have been motivated to do so because Spark describes managing a network, and an administrator that receives information regarding the status of the network (para. [0092]).   It would have beneficial to assist the administrator to evaluate the network by providing a dashboard that provides access to health of services and servers based on collected data.

Regarding claim 20, Sparks teaches a computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for deploying data services in a centrally managed network, the operation comprising: 
generating a description of the centrally managed network, the description identifying network entities in the centrally managed network (para. [0036] discovered pool 11 includes a set of discovered nodes…. inventories attributes for the discovered node); 
generating, from the description of the centrally managed network, a data management hierarchy for the centrally managed network, wherein the data management hierarchy identifies one or more of the 
deploying data services and data rules to the identified one or more network entities based on the data management hierarchy (para. [0043] control node 12 may automatically identify the appropriate software images to be deployed to application nodes.  web server functions, database functions); and 
processing data in the centrally managed network through the deployed data services (para. [0043] web server functions, database functions para. [0116] each service executing on the nodes).
Sparks does not teach generating a topological description of the centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network.
	Sparks does not teach deploying data rules to the identified one or more network entities based on the data management hierarchy.
Sparks does not teach generating a data graph relating to at least one of: (i) data aggregated at the first one or more network entities or (ii) data generated by the first one or more network entities for consumption by other network entities in the centrally managed network.
Margalit teaches generating a topological description of a centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network (para. [0063] discovery tool… collection information about the resources associated with a customer infrastructure, including the hardware and software resources, relationships between those resources.  para. [0066] nodes used by a server.  para. [0067] identify nodes associated with resources of a service model) and generating, from the topological description of the centrally managed network, a data management hierarchy for the centrally managed network (para. [0082] node hierarchy… generated by applying impact rules to nodes associated with a 
Margalit comes from a similar field of endeavor of monitoring nodes providing services and generating a hierarchy of the nodes for management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Margalit’s disclosure of generating a topological description and generating the hierarchy such that the hierarchy of Sparks is generated based on topological description of the centrally managed network.  One of ordinary skill in the art would have been motivated to do so in order to have determined nodes in the network for providing services and relationships/dependencies of the nodes for creating the hierarchy.
Kirner teaches deploying data rules to identified one or more network entities based on a data management hierarchy (para. [0080] rules that express how the web services tier… consumes services… how the load-balancing tier consumes services.  para. [0179] outputs a set of rules.  para. [0183] management instructions are sent to the particular managed server 130).  Kirner comes from a similar field of endeavor of managing servers that may be in a hierarchy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Kirner’s disclosure of deploying data rules to network entities based on a data management hierarchy.  One of ordinary skill in the art would have been motivated to implement Kirner in order to have provided remote management using set of rules to control the tiers of nodes. 
De Temmerman teaches generating a data graph relating to data aggregated at a first one or more network entities or (ii) data generated by the first one or more network entities for consumption by other network entities in the centrally managed network (para. [0021] data 123 stored… to generate outputs that provide an assessment.  para. [0046] metric aggregation… process raw data.  information presented to a user using appropriate graphs.  para. [0049] create graphs based upon metrics that may be obtained from the metric aggregation).  De Temmerman is directed to an invention for monitoring services in a network by collecting and processing data from devices.  Sparks similarly discloses describes collecting and aggregating data for analysis.  It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 6, Sparks in view of Margalit, Kirner, and De Temmerman teach the method of claim 1, further comprising: monitoring the network entities in the centrally managed network for changes in resource availability; and redistributing data services across the network entities in the centrally managed network based on the monitored changes in resource availability (Sparks: para. [0083] meet increased processing demands.  identify a high processing load on the tier para. [0086] determines which of the nodes of the lower priority tiers meet the minimum requirements…. harvest an application node).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, De Temmerman, and Nicholls US Patent Publication No. 2017/0085635 (“Nicholls”).

Regarding claim 2, Sparks in view of Margalit, Kirner, and De Temmerman teach the method of claim 1, wherein the data management hierarchy comprises a hierarchy identifying computing resources available at each network entity of the first one or more network entities (para. [0036] node attributes… CPU count, CPU speed, amount of memory.  para. [0071] identifies the attributes… identify hardware characteristics).  Sparks does not teach wherein a first network entity, of the first one or more network entities, comprises fewer computing resources compared with a second network entity, of the first one or more network entities, wherein a first one or more services are computationally less expensive compared with a second one or more services, and wherein deploying data services to the first one or more network entities comprises deploying the first one or more services to the first network entity based on the first one or 
Nicholls teaches wherein a first network entity, of a first one or more network entities, comprises fewer computing resources compared with a second network entity, of the first one or more network entities (para. [0045] not all of the worker serves 200 need to be configured with maximum computational resources, different worker servers 200… can have different computational processing), wherein a first one or more services are computationally less expensive compared with a second one or more services (para. [0045] minimum-computational resource… applications do not require the same computational power), and wherein deploying data services to the first one or more network entities comprises deploying the first one or more services to the first network entity based on the first one or more services being computationally less expensive and deploying the second one or more to the second network entity (para. [0045] save cost and power utilization…, selection criteria a server with least the minimum computational resources required by the client requested application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks’ deploying of services with Nicholl’s disclosure of deploying computationally expensive or less expensive services based on the computing resources of the servers.  One of ordinary skill in the art would have been motivated to do so for benefits of saving cost and power utilization.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, De Temmerman, and Doddavula US Patent Publication No. 2012/0089726 (“Doddavula”).

Regarding claim 3, Sparks does not teach the method of claim 1, wherein the data management hierarchy identifies network entities at which data services may be deployed in the centrally managed network based on processing load patterns at the first one or more network entities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Doddavula’s disclosure of identifying network entities.  Sparks discloses monitoring nodes and deploying services based on processing load of nodes (para. [0083]).  As such, one of ordinary skill in the art would have been motivated to do so in order to have similarly selected most suitable nodes for deploying services. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, De Temmerman, and Vlahos et al. US Patent Publication No. 2002/0133504 (“Vlahos”).

Regarding claim 4, Sparks does not teach the method of claim 1, wherein at least one of the deployed data services comprises a data normalization service configured to aggregate data from a plurality of the network entities in the centrally managed network and remove duplicate data from the aggregated data.
Vlahos teaches a deployed data service comprising a data normalization service configured to aggregate data from a plurality of the network entities and remove duplicate data from the aggregated data. (para. [0022] accumulator that aggregates, normalizes and de-duplicates data from related data sources.  de-duplicates data by removing duplicate or redundant data, normalizes data.  para. [0054] aggregating the data object representations… duplicate data may be removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks by implementing Vlaho’s data service as a service that is deployed to one or more nodes.  One of ordinary skill in the art would have been motivated to do so . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, De Temmerman, and Garvey et al. US Patent Publication No. 2017/0249763 (“Garvey”).

Regarding claim 5, Sparks does not teach the method of claim 1, wherein at least one of the deployed data services comprises a data analysis service executing on a first network entity of the first one or more network entities, the data analysis service being configured to generate summary data from an aggregated data set and provide the generated summary data to a central network entity, and wherein the aggregated data set is stored in a time-series database located at the first network entity or the central network entity.
Garvey teaches a data analysis service executing on a first network entity, the data analysis service being configured to generate summary data from an aggregated data set and provide the generated summary data to a central network entity, and wherein the aggregated data set is stored in a time-series database located at a network entity (para. [0042] storage for storing time series data 242 and summary data 244.  aggregate collected data points received from different agents.  summary data 244 stores data that characterizes seasonal patterns detected within time series data 242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks by implementing Garvey’s data analysis service as a service that is deployed to one or more nodes.  One of ordinary skill in the art would have been motivated to do so because Sparks discloses providing different tiers and various services within the tiers for customers, and does not limit services to any particular service (para. [0055][0064]).  Garvey’s data analysis service . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, De Temmerman, Ghosh et al. US Patent Publication No. 2013/0067049 (“Ghosh”) and Kwon et al. US Patent Publication No. 2011/0243144 (“Kwon”).	

Regarding claim 11, Sparks in view of Margalit and Kirner teach the method of claim 1, and deploying data services and data rules to the first one or more network entities comprises distributing a database service (Sparks: para. [0043] identify the appropriate software image to deploy, type of software image… based on the functions assigned.  database functions.  Kirner: para. [0179] outputs a set of rules.  para. [0183] management instructions).  Sparks and Kirner do not teach wherein: the centrally managed network comprises a set of switches in a distributed network switch stack; one switch in the set of switches is designated as a master switch; and distributing the database service across switches in the set of switches other than the designated master switch.
Ghosh discloses a set of switches in a distributed network switch stack; one switch in the set of switches is designated as a master switch and deploying updates across switches in the set of switches other than the designated master switch (para. [0017] update of switch images. para. [0020] tiers of switches, master switch, follower switches.  para. [0028] follower switches operate under different images).  Ghosh comes from a similar field of endeavor of management of devices in a hierarchy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Ghosh such that the hierarchy comprises a distributed network switch stack and one switch in the set of switches designated as a master switch.  Sparks discloses that a level of the hierarchy may include network devices such as switches (para. [0053] node level).  One of ordinary skill in the art would have been motivated to do so for improved network communication and enhanced functionality by providing management of the switches.
.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks US Patent Publication No. 2010/0005160 (“Sparks”) in view of Margalit et al. US Patent Publication No. 2017/0126472 (“Margalit”), Kirner et al. US Patent Publication No. 2020/0036607 (“Kirner”), and Roskowski et al. US Patent Publication No. 2011/0106942 (“Roskowski”).

Regarding claim 12, Sparks teaches a system, comprising: 
a processor; and a memory having instructions stored thereon which, when executed on the processor, performs an operation for deploying data services in a centrally managed network, the operation comprising: 
generating a description of the centrally managed network, the description identifying network entities in the centrally managed network (para. [0036] discovered pool 11 includes a set of discovered nodes…. inventories attributes for the discovered node); 
generating, from the description of the centrally managed network, a data management hierarchy for the centrally managed network, wherein the data management hierarchy identifies a first one or more of the network entities at which data services may be deployed in the centrally managed network (para. [0048] hierarchical organization model. control node 12 is responsible for all levels of management, 
deploying data services and data rules to the first one or more network entities based on the data management hierarchy (para. [0043] control node 12 may automatically identify the appropriate software images to be deployed to application nodes.  web server functions, database functions); and 
processing data in the centrally managed network through the deployed data services (para. [0043] web server functions, database functions para. [0116] each service executing on the nodes).
Sparks does not teach generating a topological description of the centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network.
	Sparks does not teach deploying data rules to the identified one or more network entities based on the data management hierarchy.
Sparks teaches raw data uploaded from a second plurality of the network entities on which database services are deployed (para. [0043] database functions. para. [0113] collecting information from operating systems and applications executing on nodes within tier A and tier B).  However, Sparks does not teach wherein the data rules comprise rules identifying a schedule at which raw data is to be uploaded from the second plurality of the network entities, the schedule being based on at least one of: (i) peak resource utilization at the second plurality of network entities or (ii) an amount of data that can be stored at each of the second plurality of network entities.
Margalit teaches generating a topological description of a centrally managed network, the topological description identifying network entities in the centrally managed network and connections between the network entities in the centrally managed network (para. [0063] discovery tool… collection information about the resources associated with a customer infrastructure, including the hardware and software resources, relationships between those resources.  para. [0066] nodes used by a server.  para. [0067] identify nodes associated with resources of a service model) and generating, from the topological description of the centrally managed network, a data management hierarchy for the centrally managed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Margalit’s disclosure of generating a topological description and generating the hierarchy such that the hierarchy of Sparks is generated based on topological description of the centrally managed network.  Margalit comes from a similar field of endeavor of monitoring nodes providing services and generating a hierarchy of the nodes for management.  One of ordinary skill in the art would have been motivated to implement Margalit in order to have determined nodes in the network for providing services and relationships/dependencies of the nodes for creating the hierarchy.
Kirner teaches deploying data rules to identified one or more network entities based on a data management hierarchy (para. [0080] rules that express how the web services tier… consumes services… how the load-balancing tier consumes services.  para. [0179] outputs a set of rules.  para. [0183] management instructions are sent to the particular managed server 130).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Kirner’s disclosure of deploying data rules to network entities based on a data management hierarchy.  Kirner comes from a similar field of endeavor of managing servers that may be in a hierarchy.  One of ordinary skill in the art would have been motivated to implement Kirner in order to have provided remote management using set of rules to control the tiers of nodes. 
Roskowski teaches rules identifying a schedule at which raw data is to be uploaded from a second plurality of the network entities (para. [0091] specifies a schedule according to which data gathered by the target device is to be uploaded.  upload schedule… suit the requirements of… target device.  low-usage time.  para. [0092] upload schedule can be based on the status of the target device).  
Roskowski similarly describes collecting data on devices and transmitting the collected data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 15, Sparks in view of Margalit, Kirner, and Roskowski teach the system of claim 12, wherein the operation further comprises: monitoring the network entities in the centrally managed network for changes in resource availability; and redistributing data services across the network entities in the centrally managed network based on the monitored changes in resource availability (Sparks: para. [0083] meet increased processing demands.  identify a high processing load on the tier.  para. [0086] determines which of the nodes of the lower priority tiers meet the minimum requirements…. harvest an application node).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, Roskowski, and Nicholls US Patent Publication No. 2017/0085635 (“Nicholls”).


Nicholls teaches wherein a first network entity, of a first one or more network entities, comprises fewer computing resources compared with a second network entity, of the first one or more network entities (para. [0045] not all of the worker serves 200 need to be configured with maximum computational resources, different worker servers 200… can have different computational processing), wherein a first one or more services are computationally less expensive compared with a second one or more services (para. [0045] minimum-computational resource… applications do not require the same computational power), and wherein deploying data services to the first one or more network entities comprises deploying the first one or more services to the first network entity based on the first one or more services being computationally less expensive and deploying the second one or more to the second network entity (para. [0045] save cost and power utilization…, selection criteria a server with least the minimum computational resources required by the client requested application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks’ deploying of services with Nicholl’s disclosure of deploying computationally expensive or less expensive services based on the computing resources of the servers.  One of ordinary skill in the art would have been motivated to do so for benefits of saving cost and power utilization.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Sparks in view of Margalit, Kirner, Roskowski, and Doddavula US Patent Publication No. 2012/0089726 (“Doddavula”).

Regarding claim 14, Sparks does not teach the system of claim 12, wherein the data management hierarchy identifies network entities at which data services may be deployed in the centrally managed network based on processing load patterns at the first one or more network entities.
Doddavula teaches identifying network entities at which data services may be deployed in a centrally managed network based on processing load patterns at the identified one or more network entities (para. [0053] monitoring service level parameters…e.g., CPU usage.  para. [0053] creates a sorting of the identified application servers in the order of the suitability for the given application based on factors.  historical usage patterns, etc., and then picks the most suitable application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sparks with Doddavula’s disclosure of identifying network entities.  Sparks discloses monitoring nodes and deploying services based on processing load of nodes (para. [0083]).  As such, one of ordinary skill in the art would have been motivated to do so in order to have similarly selected most suitable nodes for deploying services. 




Allowable Subject Matter
Claims 7-10, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kim et al. US Patent Publication No. 2017/0324802 (para. [0024] aggregator 218 can collect and aggregate.  Para. [0033] service metric aggregator can provide metric data in response to the query.  
provided metric data can include a time series list of data points, a graph of one or more metrics over  time interval)

Lenglet et al. US Patent Publication No. 2020/0067799 (para. [0063] data can be aggregated and analyzed in order to produce data, graphs, reports……)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445